Title: From George Washington to John Hancock, 7 May 1776
From: Washington, George
To: Hancock, John

 

Sir
New York May 7. 1776

At a quarter after Seven this Eveng, I received by Express a Letter from Thos Cushing Esqr., Chairman of a Committee of the Honorable Genl Court, covering one to them from the Committee of Salem, Copies of which I do myself the Honor to lay before Congress, that they may Judge of the Intelligence contained therein, and direct such measures to be taken upon the occasion as they may think proper and necessary. I wou’d observe, that supposing Captn Lees account to be true in part, I think there must be a mistake either in the number of Troops or the Transport Ships; If there are no more Ships than what are mentioned It is certain there can not be so many Troops, of this however Congress can Judge as well as myself, and I submit It to them, whether upon the whole of the circumstances & the uncertainty of their destination If they were seen at all, they chuse that any forces shall be detached from hence, as they will see from the Returns transmitted Yesterday that the number of men now here is but small and inconsiderable & what is to be regretted, no small part of those without Arms—Perhaps by dividing & Subdividing our force too much we shall have no one post sufficiently guarded—I shall wait their direction & whatever their order is, shall comply with It as soon as possible. I have the honor to be with much respect sir Yr Most Hble Servt

Go: Washington


P.S. I have by the Express a Letter from Genl Ward containg a Similar Acct to that from the Salem Come, & by way of Capn Lee.
Shou’d the Commissioners arrive which are mentioned How are they to be received & treated? I wish the direction of Congress upon the Subject by return of the Bearer.

